DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 05/18/2021 in response to the Non-Final Office Action mailed 02/24/2021 has been entered.  
	Claims 1-9, 12-14, 16 and 19-25 are currently pending in U.S. Patent Application No. 16/661,262 and an Office action on the merits follows.


Response to Interpretation under 35 USC § 112(f)
Instant claims as amended continue to satisfy prongs (A)-(C) of the three prong test explained in MPEP 2181 subsection I, and as identified in pages 3-4 of that Non-Final Office Action dated 02/24/2021 for the case of claims comprising that/those ‘step of ____’ limitation(s) (the first of those two rebuttable presumptions applies as claims use the word/term “step”).  Examiner notes (A) does not distinguish between ‘step for’ and ‘step of’, and is merely concerned with the presence/use of the language/term “means” or “step”, and (B) explicitly recites ‘not always linked by the transition word “for”’.  Corresponding claims are interpreted under 35 U.S.C. 112(f) accordingly.


Response to Arguments/Remarks
	Applicant’s remarks with respect to reference Konishi (US 10,055,670) have been considered and determined persuasive as they relate to the amendment(s) to claim 1 and 
Examiner notes new independent claim 24 features limitations based on the substance of dependent claims 8 and 9 (also previously identified as Allowable Subject Matter), however “a step of calculating an evaluation value in accordance with a difference between a first value calculated from the first matching score group and a second value calculated from the second matching score group;” differs in scope as compared to “wherein a difference between the first matching score and the second matching scores is calculated for each of the evaluation images from the first matching score group and the second matching score group, and a maximum value or minimum value of differences between the first matching scores and the second matching scores is calculated as the evaluation value” (and further “a difference between an average value of the first matching score group and an average value of the second matching score group is calculated as the evaluation value”), and more importantly the record to date fails to distinguish the limitation in question from the disclosure of Konishi previously identified, specifically col 9 lines 50 - col 10 line 25 which explicitly identifies the manner in which a difference between the highest and second highest recognition scores ‘makes correct recognition possible’.  In other words, Examiner maintains that the disclosure of Konishi at the minimum suggests an evaluation value/recognition score RS that is based at least in part on ‘a difference between a first value calculated from the first matching score group and a second value calculated from the second matching score group’ generally.  Applicant’s remarks as found in page 13 respectfully assert Konishi is seen to calculate one Simple Similarity Score and one Weighted Similarity Score from one image and one model, and that Konishi calculates the recognition score as ‘the sum of one Simple Similarity Score and one Weighted Similarity Score’.  Examiner notes however a group/set comprising a single score for a particular iteration for example, may still constitute a group under broadest reasonable interpretation (much like a single input eval image for a reiterated process comprising a plurality of input eval images corresponding to a plurality of detection targets reads).  Konishi col 9 lines 10-15 suggests the weighted similarity score is calculated in relation to ‘all model images’, further discloses a plurality of input images corresponding to six sides of a modeled object (col 9 lines 40-45), and discloses a ‘combination’ (col 9 line 58, col 10 lines 40-45) of said similarity scores (that sum of col 9 lines 20-25 is one of a plurality of possible embodiments – see OA rejection to claim 1 page 6 second to last paragraph citing variations), that still considers (‘in accordance with’) a ‘difference’ as claimed generally.  Konishi is explicit in disclosing the manner in which the difference disclosed therein facilitates a correct matching – particularly for instances wherein an evaluation image perspective/field of view may occlude otherwise salient features of the object/workpiece under test.  For these reasons in addition to that note as presented above (claim(s) do not require each of said scores to pertain to different modeled objects even if 


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 19 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 19 recites the limitation in part, “performed by the pattern matching portion”.  There is insufficient antecedent basis for this limitation, ‘the pattern matching portion’ in the claim(s), as basis for the limitation in question was established in claim 18 now cancelled.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konishi (US 10,055,670).

claim 24, Konishi teaches/suggests an image processing method comprising:
a step of preparing a plurality of provisional models for pattern matching which are generated by using a reference image in which a target object of the pattern matching is recorded (Fig. 8, Models illustrated in 301, Abs “An image recognition device includes an identification unit configured to compare a feature point in an input image and a feature point in every model image to compute a first degree of similarity between the input image and the model image”, Figures 9-11B);
a step of performing the pattern matching between each of the plurality of provisional models and each of a plurality of evaluation images in which the target object of the pattern matching is recorded (Fig. 6, ‘for each model image’ wherein those evaluation images claimed correspond to individual work piece images of an input image, see e.g. Fig. 5B), thus obtaining a plurality of matching scores between each of the plurality of provisional models and each of the plurality of evaluation images (Fig. 3, identification unit 133 comprising 133a and 133b determining those simple similarity and weighted similarity scores respectively (in addition to recognition score as a summation of both in addition to those alternative recognition score embodiments), Fig. 6, Fig. 7 S206-S207, col 9 lines 10-25, col 9 lines 60-67), and
wherein the plurality of matching scores includes (i) a first matching score indicating a degree of similarity between one of the plurality of provisional models and one of the plurality of evaluation images (col 9 lines 60-67 those ‘highest recognition scores’ in comparison to those ‘second highest recognition scores’, Figures 9-11B), and (ii) a second matching score indicating a lower degree of similarity than the first matching score between the one of the plurality of provisional models and the one of the plurality of evaluation images (col 9 lines 60-67 those ‘second highest recognition scores’ as distinguished from those highest recognition scores, Figures 9-11B);
Fig. 7, S208, calculation of RS Recognition score from first and second similarity scores, in view of that motivation as provided in col 1 line 65 for proper match identification for similar model images (containment/subsets of one another and/or large intersections between them), in further view of col 9 lines 55-58 “there are cases where recognition is impossible if only a simple similarity score or only a weighted similarity score is used; however, combining these similarity scores makes correct recognition possible” and col 9 lines 60-67 “correct recognition is possible because of the marked difference between even the highest recognition scores and the second highest recognition scores”, see also permissible variants/embodiments for calculation of that RS as disclosed in col 10 and remarks above); and
a step of calculating an evaluation value in accordance with a difference between a first value calculated from the first matching score group and a second value calculated from the second matching score group (col 9 lines 50 - col 10 line 25 in further view of remarks above); and
a step of determining a matching model from among the plurality of provisional models on a basis of the calculated evaluation value (Fig. 7 S208 “Model image with highest recognition score RS determined as match”, col 1 line 45 “The type of work piece can be 45 estimated by obtaining the model image that best matches the work piece image”, col 9 lines 10-67).

claim 25, this claim is the device/apparatus/system claim corresponding to the method of claim 24 and is rejected accordingly.  See corresponding structure in Konishi Figures 1-3 with reference to col 5 lines 1-15.


Allowable Subject Matter
	Claims 1-9, 12-14, 16 and 20-23 are allowable, for those reasons as identified in the Response to Remarks section above.  See that 112(b) rejection to claim 19 above as claim 19 is otherwise allowable in view of limitations inherited from claim 1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669